J-S64017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.C.R. A/K/A           :   IN THE SUPERIOR COURT OF
    M.R., A MINOR                              :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: V.Y.R., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 2037 EDA 2018

                     Appeal from the Decree June 13, 2018
    In the Court of Common Pleas of Philadelphia County Family Court at No:
                           CP-51-AP-0001060-2017


BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

MEMORANDUM BY OLSON, J.:                             FILED DECEMBER 11, 2018

       V.Y.R. (“Mother”) appeals from the decree and order entered June 13,

2018, granting the petition filed by the Philadelphia Department of Human

Services (“DHS”) seeking to involuntarily terminate her parental rights to her

minor, female child, M.C.R. a/k/a M.R., born in April 2009 (“Child”), with O.R.

a/k/a O.R., Sr. (“Father”), pursuant to the Adoption Act, 23 Pa.C.S. §

2511(a)(2), (5), (8), and (b).1, 2      We affirm.


____________________________________________


1 In a separate decree entered June 13, 2018, the trial court also involuntarily
terminated the parental rights of Father to Child pursuant to section
2511(a)(2), (5), (8), and (b) of the Adoption Act. Father is not a party to this
appeal, but has filed a separate appeal, assigned Docket No. 1896 EDA 2018,
which we address in a separate Memorandum.

2The trial court also entered an order on June 13, 2018 that changed Child’s
permanency goal to adoption pursuant to the Juvenile Act, 42 Pa.C.S. § 6351.
J-S64017-18


       The trial court accurately and aptly set forth the factual background and

procedural history of this case in its opinion filed on August 15, 2018, pursuant

to Pa.R.A.P. 1925(a), which we adopt herein. Trial Court Opinion, 8/15/18,

at 1-8.    Importantly, on May 9, 2018, the trial court held an evidentiary

hearing on the termination petitions with regard to Mother and Father.

Attorney Stuart Maron represented Child as her Child Advocate/Guardian ad

Litem (“GAL”), and Attorney Charles Andrew Rosenbaum as her special legal

counsel.3 At the hearing, DHS presented a number of witnesses on its behalf.

Both Mother and Father were present, were represented by counsel, and


____________________________________________


This order was filed at a different trial court docket number than the decree
granting the petition for involuntary termination. Originally, Mother filed a
single notice of appeal from both the decree and the order which contained
both docket numbers. This Court issued a rule to show cause why the appeal
should not be quashed as the notice of appeal did not comply with Pa.R.A.P.
341(a) which requires that separate notices of appeal must be filed at both
docket numbers. Order, 9/4/18. See Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018). In Appellant’s reply to the show cause order, counsel for
Mother indicated that Mother was only appealing the petition which terminated
her parental rights and that she was not appealing the goal change order.
Appellant’s Reply to Order to Show Cause, 9/5/18. As Mother is only appealing
the decree entered at docket number CP-51-AP-001060-2017, we shall not
quash this appeal and we amend the caption accordingly.

3 In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality), our
Supreme Court held that 23 Pa.C.S. § 2313(a) requires that counsel be
appointed to represent the legal interests of any child involved in a contested
involuntary termination proceeding. The Court defined a child’s legal interest
as synonymous with his or her preferred outcome. Id. at 1092. Here, Child
had both legal counsel and a GAL, and her preferred outcome, which, at times,
is to return to the sexually abusive situation in her parents’ home, is part of
the record. See N.T., 5/9/18, at 29, 66; N.T., 6/13/18, at 7. Accordingly,
the mandates of L.B.M. are satisfied as to the ascertainment of Child’s
preferred outcome.

                                           -2-
J-S64017-18


testified on their own behalf. Both counsel for Child were present, but Child

was not present, and her counsel did not offer her preferred outcome of the

proceedings. The court continued the hearing to June 13, 2018, so that it

could hear testimony regarding Child’s preferred outcome. At the conclusion

of the hearing on June 13, 2018, the trial court entered its termination decrees

and goal change order.

      On June 29, 2018, Mother, acting pro se, filed a notice of appeal,

attaching a concise statement pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b),

stating that she was represented by counsel and uncertain of the errors to

indicate. On July 3, 2018, the trial court vacated the appointment of Attorney

James B. King, who had been Mother’s trial counsel. That day, the trial court

appointed Attorney Lisa Marie Visco as Mother’s counsel. On July 11, 2018,

the trial court directed Attorney Visco to file a supplemental concise statement

within 21 days. On July 16, 2018, Attorney Visco filed a concise statement on

behalf of Mother.

      In her brief on appeal, Mother raises the following issues:

      1. Whether the trial court erred and/or abused its discretion by
      terminating the parental rights of Mother, V.R.[,] pursuant to 23
      Pa.C.S.A. [§] 2511(a)(1) where Mother presented evidence that
      she tried to perform her parental duties[?]

      2. Whether the trial court erred and/or abused its discretion by
      terminating the parental rights of Mother, V.R.[,] pursuant to 23
      Pa.C.S.A. [§] 2511(a)(2) where Mother presented evidence that
      she has remedied her situation by maintaining housing, taking
      parenting classes and mental health treatment counselling and
      classes at SAGE[,] and has the present capacity to care for
      [C]hild[?]

                                     -3-
J-S64017-18



       3. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of Mother, V.R.[,] pursuant to 23
       Pa.C.S.A. [§] 2511(a)(5) where evidence was provided to
       establish that [C]hild was removed from the care of [] Mother and
       Mother is now capable of caring for [C]hild[?]

       4 Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of Mother, V.R.[,] pursuant to 23
       Pa.C.S.A. [§] 2511(a)(8) where evidence was presented to show
       that Mother is now capable of caring for [C]hild after she
       completed parenting classes, secured and maintained housing and
       receiving mental health treatment and participating in SAGE[?]

       5. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of Mother, V.R.[,] pursuant to 23
       Pa.C.S.A. [§] 2511(b) where evidence was presented that
       established [C]hild had a close bond with [] Mother and [Child]
       had lived with [] Mother for the most part of her life. Additionally,
       Mother maintained that bond by visiting with [C]hild when she
       was permitted to visit her[?]

Mother’s Brief at 9.4

       In reviewing an appeal from the termination of parental rights, we

adhere to the following standard:

              [A]ppellate courts must apply an abuse of discretion
       standard when considering a trial court’s determination of a
       petition for termination of parental rights. As in dependency
       cases, our standard of review requires an appellate court to accept
       the findings of fact and credibility determinations of the trial court
       if they are supported by the record. In re: R.J.T., 9 A.3d 1179,
       1190 (Pa. 2010). If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. As has been often stated, an abuse of
       discretion does not result merely because the reviewing court
       might have reached a different conclusion. Instead, a decision
____________________________________________


4We note that the trial court did not terminate Mother’s parental rights under
section 2511(a)(1), although DHS sought termination pursuant to that
section. N.T., 6/13/18, at 8-9; Trial Court Opinion, 8/15/18, at 11.

                                           -4-
J-S64017-18


      may be reversed for an abuse of discretion only upon
      demonstration     of     manifest unreasonableness, partiality,
      prejudice, bias, or ill-will.

             As [the Pennsylvania Supreme Court] discussed in R.J.T.,
      there are clear reasons for applying an abuse of discretion
      standard of review in these cases. [The Supreme Court] observed
      that, unlike trial courts, appellate courts are not equipped to make
      the fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some internal

citations omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.     In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id., quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See




                                       -5-
J-S64017-18



In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).            We will

consider section 2511(a)(2) and (b).

      In her brief, Mother argues that the trial court erred when it terminated

her parental rights to Child under section 2511(a)(2) because the evidence

presented at trial showed that she had remedied the conditions that caused

Child to be placed in foster care. Mother’s Brief at 11, 16-17. Citing In re

Adoption of A.N.D., 520 A.2d 13 (Pa. Super. 1986), Mother asserts that past

incapacity, alone, is not sufficient to support termination, and that she is now

able to care for Child. Mother’s Brief at 16-17. With regard to section 2511(b),

Mother contends that evidence was presented that Child had lived with Mother

for most of Child’s life, and that Child had a strong bond with Mother. Id. at

13 and 19. Mother states that Child wished to visit Mother and live with her,

and that Child’s wishes were never taken into account. Id. at 19. Mother

asserts that, when the trial court suspended her visits, Mother should have

been given therapeutic visits and/or Parent Child Interactive therapy so that

she could continue to have visitation with Child. Id. at 19-20.

      Section 2511 provides, in relevant part:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse, neglect
      or refusal of the parent has caused the child to be without


                                     -6-
J-S64017-18


      essential parental care, control or subsistence necessary for his
      physical or mental well-being and the conditions and causes of the
      incapacity, abuse, neglect or refusal cannot or will not be
      remedied by the parent.

                                      ***

       (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

             As stated above, § 2511(a)(2) provides statutory grounds
      for termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent.” . . .

            This Court has addressed           incapacity   sufficient    for
      termination under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity. The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

                                      -7-
J-S64017-18



      In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986) quoting In
      re: William L., 383 A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 47 A.3d at 827.

      This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably   prompt   assumption   of   full   parental

responsibilities.   In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).         A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id. at 340.

      This Court has stated that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child pursuant to section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc). In reviewing the evidence in support of termination under

section 2511(b), our Supreme Court has stated as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620
A.2d 481, 485 (Pa. 1993)], this Court held that the determination
      of the child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).




                                       -8-
J-S64017-18



        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this analysis:

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . . Nor
        are we of the opinion that the biological connection between [the
        parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent, to
        establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotations omitted). Thus, the court may emphasize the safety needs of the

child. See In re K.Z.S., 946 A.2d at 763 (affirming involuntary termination

of parental rights, despite existence of some bond, where placement with the

mother would be contrary to the child’s best interests).


                                        -9-
J-S64017-18


      Our Supreme Court has stated that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent.”             See In re:

T.S.M., 71 A.3d 251, 267 (Pa. 2013) quoting In re K.K.R.-S., 958 A.2d 529,

535 (Pa. Super. 2008).        The Supreme Court stated, “[t]he continued

attachment to the natural parents, despite serious parental rejection through

abuse and neglect, and failure to correct parenting and behavior disorders

which are harming the children cannot be misconstrued as bonding.” See In

re: T.S.M., 71 A.3d at 267 quoting In re Involuntary Termination of

C.W.S.M., 839 A.2d 410, 418 (Pa. Super. 2003) (Tamilia, J. dissenting).

      While Mother may claim to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). We stated in In re Z.P.,

a child’s life “simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.” Id. at 1125.

Rather, “a parent’s basic constitutional right to the custody and rearing of his

child is converted, upon the failure to fulfill his or her parental duties, to the

child’s right to have proper parenting and fulfillment of his or her potential in

a permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004).




                                      - 10 -
J-S64017-18


      Here, our review of the record demonstrates that there is sufficient,

competent evidence in the record that supports the trial court’s factual and

legal determinations. Thus, we will not disturb the trial court’s decision. In

re Adoption of S.P., 47 A.3d at 826-27. Accordingly, we affirm the trial

court’s decree terminating Mother’s parental rights to Child pursuant to

section 2511(a)(2) and (b) of the Adoption Act, on the basis of the

well-reasoned and thorough analysis set forth in Judge Deborah L. Canty’s

August 15, 2018 opinion. See Trial Court Opinion (Mother), 8/15/18, at 1-20.

In any future filing with this or any other court addressing this ruling, the filing

party shall attach a copy of Judge Canty’s August 15, 2018 opinion.

      Decree and order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/18




                                      - 11 -
                                                             Received 8/23/2018 10:53i26 PMCirculated
                                                                                            Superior Court East&r.n
                                                                                                      11/26/2018    District
                                                                                                                 01:38  PM

                                                                  Filed 8/23/201810:53;00 PM Superior Court Eastern District
                                                                        ·.   .       .                                     2037 EDA2018




                                 IN THE COURT OF COMMON PLEAS.
                               ·poRTHE COUNTY OFPIIlLADELPHIA
                                .... FAMILY COURT DIV1SION1



lN RE: . M.�R. a/k/a M,C R, a milior                 : cp;;.s1-AP-0001060-20111 CP-s1..;np:.:000196�2016

                                                     : FN-001617-2016

APPEAL OF: V.R. aik/a V.Y.R ..• M.other              :Superior CourtN�.2037 ED.Al018                                       f".o,,...>.
                                                                                                                           r,a
                                                                                                                          .�·
                                                                                                           "-:,           ::r-�          �·"t�..
                                                                                                         ::,.•
                                                                                                          0                ·-
                                                                                                                           10.::i        i ..,.,
                                                                                                                                         ('"')
                                                                                                         ·"if
                                                                                                          ?':i                           :-,,
                                                                                                                                         -----
                                                                                                                            (.j'j
                                                    OPINION
                                                                                                        .-...........:,
                                                                                                            0                            .. , ...
                                                                                                                          . �·�:;
                                                                                                                          ·:'"':""       i
                                                                                                                                         �;
                                                                                                            -<
                                                                                                                            _...,,
INTRODUCTION                                                                                                               o·�

          V.R, a/kla.V.Y.R. ('"Mother''). appeals from the decree and orderentered by the Court on

June 13, .2018, granting the petition filed by the Philadelphia Department of Human .Services
("DHS�') involuntarily terminating her parental rights to her minor female child, M:R. (''Child").

A�er a.full hearing onthe merits, the Court found that clear and convincing evidence was.

presented to terminate the parental rights of.Mother.2 As discussed in greater detail below; the

trial   Court terminated Mother's parental rights because Mother, during the nearly two rears ihat

the. Child was in th� custody ofOHS, did not complete her Family Service Plan (''FSP,.')


I Mother's
            paremal-rights were Inveluntarily terminated on June 3, 201-8. Mt.he conclusion of the hearing, Mother'.s
counsel stated .that bis client would be filing an appeal and claiming ineffective assistance of counsel. On June 29,
2018; Mother tiled a prose appeal that did not state an}'matters complained of. Uponreceiptof Mother's appeal and
based onthe statemenrofMother's initial counsel, that Mother would file an appeal and argue ineffective assistance
of counsel, Mother's counsel was vacated July 3, 2018. New counsel was administratively appo:inted on or.about
July 3. :2018. Mother;s new counsel was ordered to provide this Coun with a Pa,R.A.P. I 925(b) Statement within
twenty-one days ofadminisfradve appolntrnem. Mother's new counsel filed a Statememof MattersComplalned on.
July 16, 2018.                                                                                         ·

2Father's parental rights were also involuntarily terminated June 13, 20181 and an appeal followed which will be
addressed separately. .                       . .
.objectives also 'known as .Single· ca·se:Plan·'eSCP�'} objectives, ·nor completed· any of the

recommendations fromher Parenting-Capacity Evaluation.("PCr'),.-�nd has made_no-effort to

gain the· safety .and protective capacities necessary to aide in establishing .a positive, healthy

                   . withthe Child. Furthermore,. the Chil9, who was nine years old at thetime
maternal relationship

of'the hearing, wasdoing well in the pre-adoptive home of'her fostermotherwhohas gained the

favorof'the Child and has worked toward stabilizing theChild's behaviors while in her care .

        . ln light of'Mother's failure for almost two years to meet her SCJ:> objectives, her failure to

comply
   . .
       with Court Orders that were.in place to protectthe Child, herinability to demonstrate
                                                '                                   .


safety and protective capacities, and the lackof a positive, healthy, maternal-relationshipwiththe

Child, thetrial court properly gr�ted.PHS:s Petition to Terminate.



TERMINATION HEARING

         On November 31;,201 _7 ,; D HS· filed Petitions to Involuntarily Terminate Mother's

Parental Rights
            ..  and.to.Change theChild'sGoal to Adoption.
                                                   .
                                                          On May 9, 2.018, the.Courtheard
                                                                                     .


testimony on DHS;�,Petitions to Terminate Mother's Parental Rightsand the GoalChange to

Adoption and held.'1ts decision in abeyance pending an investigation and conversation. with the

-Child by her Special Child Advocate; Mr. Charles Rosenbaum; Esquire. Mr ..'Rosenbaum was

solely responsible for gaging and presenting the Child's wishes tothe.Court for the purpose of

the Termination of Parental.Rights andGoal Change Hearings. (N.T. ·5/9/2018-, pg. 29 at l-f9).

On June 13, 2018, the Court heard testimonyfromMr.Rosenbaum, whopresented the·Chilcl's

wishes followed bythe.Court's decision to terminate parental rights and change.rhe goal to

.adoption, (N. T. 6/1.3/20.18·, pgs. 1-2i) ..
       Katherine Holland. the City Solicitor ("City'} presented testimony from multiple

witnesses, which included, Psychologist, Dr. Erica Williams, Community Umbrella Agency

(..Cl.JA") current and past supervisors, John Hall and Jennifer Harris, respectively, the current
CUA Case Manager, Shannin Hawkins, and the CUA Visitation Coach, Raymond Nichols, all of

whom the Court found credible. The relevant testimony is stated· below,

        The City firstpresented the testimony from Dr. Williams, who performed a PCE of

Mother in No.vember20l7; Dr. Williarris testified that she concludedthattherewereconcems

about Mother's capacity to provide safety and permanency for the Child atthe time ofthe

evaluation, but also that she remained concerned as the. issues had not yet been.resolved .. (N�L

5/9/2018, p. 36 at g.;25 and pgs. 3 7�40). Specifically, Mother had not particlpated i(t the Child • s

therapy which would focus oil the sexual abuse that led to. the Child's removal from Mother.

(N. T. 5/9/2018, p. 36 at 16-19). As a part of Dr. Williams' assessment in November 2017, Dr.

Williams recommended that Mother receive some measure of therapeutic.intervention to assist

Mother in understanding her own role in the Child's removal from the home. (N. T, 5/9/2018, p.

3 Tat 24-25 and p ..38 at 1-8). Dr. WilHams based this recommendation on the fact that Mother

4id not take responsibility for the contact that she allowed between the perpetrator and the Child

even though she was aware ofthe sexual abuse in her home.arid the subsequent removal of the

Child from herhome. (N.T.
                     .
                          5/9/2018. p, 37 at9-l 7). Dr. Williams based this recommendation
                                                                                .
also on thefact. that Mother admitted.that she did.not.understand that telephone contact with the

perpetrator was. an. issue; and also because Mother then blamed the Child for snatching the

telephone to.try to have contact with the perpetrator, (N. T. 5/9/2018. p; 3 7 at 14-17). Dr.

Williams further based this. recommendation on the fact that there was a pattern ofconcern with

Mother's interactions with the Child so much so that the. visits were line of sight and line of
hearing due Mother causing the Child to experience fear and saying things to upse] the Child,

including that Mother did not Jove the Child, (N:J; 5/9/2018, p. 39 at 11-18).
       Dr. Williams testified that she "Vas concerned about Mother's safety and permanency

capacity because Mother lacked a comprehensive and concrete home plan, thatthe space Mother
lived in had not been investigated and that it was unclear if'Motherand the Child would be

welcomed to stay in the home where Mother lived.. (N; T: 5/9/2018, p; 36 at 12-25 and p. 37 at 1-
                                                                                    ..
8). Dr. Williams further expresses concerns about the complex fam.ily and financial issues in the

home Mother was living in- particularly, that Mother J1ad a financial guardian appointed. {NiT.

5/9/2018, p. 3.6 and p. 37 at l-8).

       The next witness, Mr: John. Hall, the current CUA case managersupervisor, testified.that

in July of20.16 DHS received a Child Protective Services (''CPS"}report that the Chikl was

sexually abused by a sibling.   (N.t. 5/9/2018, p. 51 at 14-16). Subsequenily�DHSreceiveda

General Protective Services ("GPS'} report in August of 2016, of inadequate housing, parents

admitting to a roach infestation, concerns with the physical structure of the home, and that a.

Delinquent Court Stay-A way Order was violated by allowing the Child to remain in contact with.

the perpetrator who no longer resided in the. home. (N.T. 5/9/2018, p. 51 at 17-25 and p. 52 at J-

7). As a result, an Order ofProtective Custody ("'OPC") was obtained and the Child has

remained in placement for approximately the last twenty months. (N. T. 5/9/2018, p. 52 .al 5� 19).

        Mr-. Hall also testified that not only had.SCPs been given toMotherfor thelife.of the

case, that Mother was invited. to attend the SCP meetings, and that the SCP objectives had been

explained-to Mother throughout theduration of'the case. (N.T, 5/9/2.0)$, p, 52 at23�25        and p. 53
at 1 _.19).. Mother's objectives
                        .  .
                                 included: attend domestic violence as.a victim, attend the

Achieving Reunification Center I" ARC") for Housing and Parenting, Visitation, t(? complete a
PCE, which recommended mental health treatment, and to participate in the Parent Action

Network SAGE program . .(N.T. 5/9/2018., p. 53    at 21 .. 25, p54 at   l-23); Even thoughMother had

been referred to the. SAGE program for eighteen months; she hadjust begun consistently

attending March l , 2.018. the foster parent and the Child's behaviors.in school increased whentemporarily removed frorri

the foster parent.for a brief Respite Home··PJacement/(N.t. 5/9/2018 p.·-69-at 24-25;,·p. 6-i at l·

2?. p. 62 at 11:.: 25. and p. 63 at J) ..
         Finally, Mr.. Hall testified that, inhis opinion, the Child would not suffer any irreparable

harm ifMother's rights-weretobe terminated. (N.T. 5/9120118-� p. 63 at2-6).                  Mr. Hall.based his
opinion upon thefactthat the Child does not have a positive healthy maternal relationship·:with

Mother. and also upon the fact that the Child's therapist does not believe that they should have

any contact presently {N. T .. 5/9/2,,0:J 8, p, ··63 'at 7-9   and 24 -25. and p, .64 at 1 )� Furthermore,
                                                                      1




he based his opinion on the fact that the.Child stated that she wished to return home so thather

brother could" sexually assault her again. (N.T. 5(9/2018 · p: 66 at 2�19}

         The thitd witness, Ms . .Jennifer Harris, testified that she was the C b A case rnenager

supervisor from May 2°017 to aboutJanuary io.1�. _(N.T. 5/9/201� p, 68 at 22-2�). 'tv1s. Hams

said that Mother was made aware of'her objectives throughout thelife of'the case by her staff as

therewas regular communication about the. SCP objectives. (N :T. 5/9/201. �- p. -68 at 2 5 arid p. 69

at 1-2.an410-23). She testified thatMother never completedany mental health objectives

outside of the ·i>cE, (N'.T. 5/9/2018 p, 69 at 15-19).

        The fourth witness presented by the· City was             Ms. Shannin Hawkins, the current CUA
case.manager-who took overthe case approximately six.months beforethe termination hearing.

(N.T. :5/9/201"8 p. 75 ats- 16). Ms. Hawkins testified thatthereare concerns with the Child's

behaviors fa 'the fosterhome but that the behaviors are typical for a nine r,eai' old.-(N:T. 5/9/:1018

p; 75 at 23-24), On Mother's cross-examination, Ms, Hawkins clarified thatthe Child.hasalways


3
  rv:tr. Hall-testified thattheChild was tempcrarily-removed.from her-pre-adoptive foster home arid-temporarily
placed Into Respite Care after what.seemed to be.a.retaliatory phone call was made to DHS with fafse allegations,
causfog a DHS Investigation which was determlnedto be:_-in,,i\lid. The Child returned tothe pre-adoptivefoster
homc.·(N.T. 5/9/2018 p. 62).                                                                  .
'had 'behavioral concerns and· that her 'behaviors progressed since returning from Respite Care

JN.T 5/9/2018 p.   so at 19-25 andp, 81 at.I), Furthermore, Ms; Hawkins testified that-the Child
disclosedthat Mother was aware of'the sexual abuse. (N.T. 5/9/2018 p. 76        at 22�25 and p.   77 at.

I). Based· on the. interaction during several visits, Ms. Hawkins testified that she   was concerned

.abou: the Child beingin Mother's care and opinedthat the Child would not suffer any irreparable

.harm should Mother'srights be terminated, (N.T. 5/9/2018:_.p, 77 at 11-17). Ms. Hawkins also

based her opinion of the fact cthai Mother and Child do not' have a positive healthy maternal

relationship andthat although the Child misses .Mother, the.Child 'does not "talk about Mother

unless asked. (N.T. 5-/9/2018 p, 77at 22-24 and p. RI atI 2-21 ).

        The City'sfinal
               .
                        wiiness.Mr: Raymond.Nichols,
                                      .              the.CtJAVisitation Coach,
                                                                            . who.also            '




assists with transporting the Child for visits, testified that he.has concerns about Mother and

Child so much so that he believes they should not have visits .. (N.T .. 5/9/2018 p. 89- at 7-10, p:84

arS..-9, p. 89. Child on his lap; turning the child .to face him andopening her legs .. (N.. T. 5/9/2()18 p. 86 at 21-.

23, and p. 89 at 21.:25)! Based upon the reasons above, Mr. Nichols opined that the Child would

not suffer any irreparable harm if Mother' s rights were terminated and that they do not have .a

positive, healthy maternal relationship, (N. T'. 5/9/20 l 8 p. 90 at 13-19) ..
                                                                                        ·•
        During Mother's direct testimony, she testified that she had no knowledge of the abuse

prior to D.HS' involvement (N.T. 5/9/2018 p. 92�93). Mother also testified that to the best.ofher

ability, she fully participated. in and completed all ofher SCP objectives mcludingmental health

and domestic violence, however, did not bring any documentation to Courtandstatedthat she

had not learned ofthe domestic violence requirement until that dayin Cotirt.(N.T.5/9/2018 p.

92-96)� Mother.also testified that she was.present.inCourtformost of the hearings and may

have been ateach hearing. (N.T. 5/9/2018 p. 96 at 11-13). Motheralsotestified that she was

aware that the Child and perpetrator were not allowed to have telephone contact, yet she stated

that She would continue to bring her cell phone into the visits as.Mother-takes careof.her mother.

(N.T . .5/9/2018 p. 96 at 14�25 artd p, 97 at l-9). On cross-examination, Mother testified that

CUA and other parties assessed her-current residence over a year ago and that she showed them

the basement, and.informed them ofher plan to have tile Child, the victim ofsexual abuse; live

in that same home with the perpetrator of thesexual abuse .. (N.T. 5/9/2018 p • .94 at23-25, p. 95

at 1-8, and pgs. 98-99).

        At the end ofthe.hearing.the Court granted DHS'� Petition to Termination.ofParental

Rights of Mother;
APPELLANT'S ARGUMENTS



    ·.In her Statement of Matters Complained.of.on.Appeal, Mother avers the following:



    1. The. trial court erred and/or abused its discretion by entering an order on January LO,

        . 201 � involuntarily terminating the parental rights ofMother, V .R. More specifically)

        the. trial court abused its discretion as substantial, sufficient and credible evidence was

        presented at the.time of trial which would have substantiated denying the Petition for

        Goal Change Termination. The City has failed to meet itsburden.fortermination by

        clear and convincing evidence under21 P.a.V:R.A. seetions 2511 (a) (1) (2) (5}artd

        (R).



     2. The trial court erred and/or abused its discretion by terminating Mother, V .R .•

        pursuant to 23 Pia. V ;R.A. sections 2511 (b), where the DHS failed    to prove by clear
        and convincing evidence that Involuntarily terminating. her parental dgh..ts would best

        serve the emotional needs and welfare ofher child.


    · 3. The trial court erred and/or abused its discretion when it terminated mother's parental

         rights and changed the child's goal to adoption.
    STANDARD.OF REVIEW

           When reviewing an appeal from a decree terminating parental rights, an appellate

    Court is limited to determining whetherthe decision ofthe trial courtis supported by competent

    evidence. Absent an abuse of discretion, an error of law, or insufficient evidentiary support for

    the trial COUJt1S decision, the decree must stand. Where .a trial court has granted a petition to

    involuntarily terminate parental rights, an appellate court mustaccord the hearingjudge's

    . decision. the same deference that it would give to ajuty verdict. The Pennsylvania Superior

    Court need only.agree with a trial court's decision.as toany one.subsectiou under 23 Pa.C.S.A.

    §2511 (aJin order to affirm a termination of'parental rights. In re D.A. T.,. 91 A.3cl 197 (Pa.

    Super. 2014);

            The standard of review in termination of parental rights cases requires appellate Courts to

    accept the findings otfact and credibility determinations of the trial court if'theyare supported

    by the record. Ifthe factual findings are supported, the appellate courts review to determine if the

    trial court made an error of law or abused its discretion, A decision. may be reversed for an abuse

    of'discretion only upon demonstration of manifest unreasonableness; partiality, prejudice, bias,

    orill-will, We have previously emphasized our deference to trial courts that often have first-hand

    observations of the parties spanning multiple hearings. In re T.S.M .• 620 Pa. 602� 71 A.3d251,

    267 (2013) (citations and quotation marks omitted) In re Adoption ofC.D.R., 20.l 5 Pa. Super.
54, 111 A.3d 1212; 1215 (2015);




--···-··---·----------------------------�---·---
   A..     The Trial Court Prope�ly Found that the Department of Human :Serv.ices Met Its

            Burden by Clear and Coilvin·cing Evidence To Terminate Mother's Pa-rental

            Rights Pursuan·tto 23 Pa�c�S.A. §25ll(a)(2),(5) and (8)4�.


         Termination of parental rights is. governed by 23 Pa.C ..S.A. §2511. in. termination cases,

the burden is upon Di-IS to prove· by clear and convincing evidence that its asserted grounds for

seeking termination of parental rights are valid. in the ..lnterestofB-.t\ J6" A.3d 601, (Pa.Super,

2012 ). In the instant case, DHS' s petitien asked the Co en to terminate. Mother's parentalrights

under §25-11 (a)( l )i{2)l 5.)., and (8). However, the Court· terminated Mother' s parental rights

pursuant to: §2511 (a)(2)i5),.and (8) only and therefore. will qqly address those sections iri the

opinion; In light of Mother's failure. for almost two years to meet her.SC,? objectives, her failure

to comply with the       Court Orders. that we-re in place to protect theChild, fler:ii'.)abBify to
demonstrate-safety and protective capacities and the Jack of a positive, healthy, maternal

· relationship.with.the Child, the trial court properly granted DHS's Petition to Terminate.




� 23 -,Pa.C.S.A §2:S-11:(a)-. Gene.-af Rulo- the·rights of a. parent in regard to !' chtld may �eJerminated. after .a petltion
fife.d. on any.of'the following'grourifat leastsix months, the conditions whichled to the removal.or
                placement of'thechild continue to.exist,:dleparent,cannot·or will noi remedy.those eonditions'within
                a-reasonable period :�fdme, the.services or. assistance reasonably available to .the parent are not likely
                to remedy the conditions which led to the removal or placementof the child· within a reasonable         .
                period.of time-and termination of the parental rights would best serve theneeds arid welfare of'rhe
                child.                  .    . ·                .
         (8)    the child has been removed from the 'care of'the. parents by thecourt or undera voluntary agreement
                with an agencY,,.12 months or more haveelapsed ,fi:oin the date ofremoval or.placement, the.
                conditions which led to..the removalor placement ofthe child continue to exist and termination of the
                parental riglfts would bestserve the needs-and welfare of the child.
    l. The Trial Court. Pr.. perly Granted the Petition to Terminate Parental Rights

        Pursuant to--23 Pa.C.S.�.-§ 2511(aJ(2) ..


        SectiQn:251 l.(a")(2}requires· that "repeated and continued incapacity, abuse, neglect or

refusal of the.parent has caused the childto be without essential parental care, control or

subsistence necessary for her physical or mental well-being and the conditions and. causesof the

incapacity, abuse, neglect or- refusal cannot of wD-J not be remediedby the parent," 21 Pa.C:S.A.

§_251 l(a)(2). These grounds are notlimited to affirmative misconduct; "to the contrary those

grounds may include acts of refusal as well as incapacity-to perform parental duties." Ii1 re·

N.A.M., 33-A)� 95 (Pa; Super_.2011).


        !he. SupremeCourt, inIn-re Gei"ger" 459-Pa.- 636,.331 A;2d 17.2.;174{197�), enunciated

the fundamental test in termination ofparental tights under what is now 25 i l(a)(2) as requiring

the Petitioner to prove -�'(l) repeated and continued incapacity, abuse; neglect or refusal; .(2) that

such irrcapacity.abuse.cieglectorrefusal caused thechild to be without.essential parental care.

control .or subsistence; and (3) that the causes of the incapacity, abuse, neglect or refusal cannot

or will .not be remedied,"


        _Sectio�·2.5 l l(a)(2.) does not emphasize a.parent's refusal Qr failure to perform parental

duties, butinstead emphasizes the chiid:s present.andfuture need.fer essential parental. care,

control or subsistence necessary for her physlcal or mental well-being. In .re Z.P., 994 A.2d 1108

(Pa. Super, 2010).


    Parental duty requires that the parent act affirmatively with a good faith.interest and effort;

and notyield toevery problem,. in order to maintain the parent-child.relatieaship to .the best of

his or-her. ability; even ·in difficult circumstances .. In re E.M., 908. A.2d 297 (Pa. Super. 2006). In
other words, a trial court.can.flnd an incapacity to parent.by findingaffirmative misconduct, acts

ofrefusal to parent as well as an incapacity to parent; In re S.C.B., .990 A2d 762 (Pa; Super.

2010).


         The Court found clear and. convincing evidence that Mother failed and. refused to perform

parental duties; failed to address the conditions which brought the Child into placement, and

lacks the capacity to adequately provide the care, control and stable environment necessary for ·

the nine year old Child; The Mother's failure-to achieve.and maintain her-objectives and failure

to provide the basic needs, safety, and protection. of the Child even with the.assistance of services

demonstrated her incapacity and refusal to 'parent. hi addition, there is no question that Mother's

failure to maintain healthy contact and.display appropriate behavior during visits· with the Child

demonstrated that Motherleft her Child without the parental care. necessary for her physical or

mental well-being.


         Motlier. never demonstrated that she was ableto provide proper parental care for her

Child. Al the time ofthe termination and goal change hearings, Mother had already undergone a

PCE approximately four months prior (in November 20l7) and it concluded that she did not

present with the capacity to parent the Child. Particularly, Mother did not have the: capacity to

provide safety for the Child. At thetime of the PCE; Mother had yet to fully understand oraccept

that the Child had been removed from her care because. Mother violated the safety plan, Court

Orders and services were. put into place to keep the Child away from the perpetrator in all forms;

even telephonic communication. Motlier stated that she knew there was sexual abuse between

her children yet failed to take responsibility for the contact that she allowed after the abuse

occurred and.she did not understand why telephone contact was an issue so in turn: she allowed

 it .. Mother failed. to protect the Child from her abuser and Mother failed to protect the Child from
sexual and other hostile advances made. by Father in Mother's presence. The PCE recommended

that Motherparticipate in [the Child'sJtherapeutic program as well as in SAGE in order to

achieve and demonstrate the appropriate protective capacity. At the time of the termination

hearing, Mother had yet to become involved with the Chilo}s iberapeutic treatment and had not

completed the SAGE program, both of which would havefocused on children who had been

victims of sexual abuse. Specifically, Mother had just began attending the SAGE program after

having been referred for the program for almost two years; and she had not begun participating

i11 the Child' stherapy.


    In additien to not having the safety and protective capacities necessary to properly patent the

Child, Mother lacked the capacity to provide permanency. The PCE recommended that Mother

have a suitable financial plan and suitable housing in order to achieve permanency. At.the time.

of the termination hearing, Mother's home had not undergone a recent home evaluation and

Mother lacked a concrete, plan on where the Child and tile perpetrator would. live i? the months

to come as they still could not both live in the same home with. one another. Also; Mother had

not had not presented a financial plan or other information to show she was able to provide

permanency. Instead. Mother's finances remained under a Power of Attorney, held. by maternal

grandmother. extremely intriguing to this Court, however, is that Mother testified that she. cares

for rnatemal.grandmother so.much so that Mother' needs access to her cell phone during visits

with the. Child

    Further, the Court was not persuaded that Mother could resolve.her dependency issues in the

near future. In almost two years, Mother had never participated in any housing assistance

 programs
 .
          nor provided a financial plan. Mother had failed to have her visits
                                                                          .
                                                                              expanded to

 unsupervised
     .
              and instead. her visits were reduced to. suspended indefinitely. Mother never
addressed the concern ofdomestic violence yet.remains in a relationship with Father who 'Curses
and yells as Mother and the Child during visits. Mother also has not demonstrated �y active

participation with the mental health objective. Mother also did not begin therapeutic intervention
with the Child until a few weeks before the.termination and goalchange hearings. Mother had

nearly 'two years to participate in and successfully complete these objectives.


    Finally, a child's life may not be put on hold in the hope thatthe parent will summon the

ability to handle the responsibilities of parenting. In re Adopiiori of M�E.P ., 825 A�2d 1261$ (Pa.

Super. 2003 ). Mother has shown a "repeated and continued incapacity arid refusal'tto parent the

Child .. Mother cannot provide a permanent, healthy, safe environment for the Child. Mother's

lack of action .and slothful last minute effonsto gain the ability to parent the Child.demonstrate

her repeated and continued incapacity, abuse; neglect, and refusal to parent The Court finds. that

Mother.will not be able to resolve the dependency issues in the hear future. Consequently, for all

of the above reasons the Court terminated Mother's parental rights pursuant to §251 l(a)(2).


    2� The Trial Court Properly Granted the Petition to. Terminate Parental Rights

        Pursuan! to 23 Pa.C.S.A. §25U(a).(S) and (a)(8).


     Termination of parental rights under Section 251 l(a)(S) requires that: (I) the chlld has been

removed from parental care for at least six months; (2) the conditions which led to removal and

placement. of the child continue
                              . . to exist; and (3)
                                                  . termination of parental. tights
                                                                               .    would best serve

the needs and welfare of the child. 23Pa.C.S.A.     date of removal; (2) 'the conditions which led to the removal or placementof the child- continue

     toexist; arid (3) termination of parental rights would best serve the needs and welfare of the

     c;;hild." In-re K.T;E.L,,983 A.2d 745 (Pa. Super. 20.09).


           ' The Courtfound dear and convincing evidence to terminateMother's parental rights

     pursuant to Sections:2511 (a)(5.)__and{c1)(8) for the same reasons discussed above. Particularly,

     'that the Child   was removed from-the shared home of Father and Mother with an OPC on
     'SeptemberS ,, 2016 .and remained. in placement for approximately twenty months �y the time of

     the termination hearing. Furthermore, the conditions that led. to the Child's removal (which·

     'include; housing, domestic violence. Mother's. lack of a financial plan .or employment, Mother' s

     · inability to keep the Child safe and Mothen's violation of the Delinquent Court Ordered Stay-

     A.way betweenher son and daughter), had not .been 'alleviated by the· date ofthe termination

     hearing.     In addition, (he Court found
                                            .  that it was
                                                        .  in.. the Child's best· interests to terminate
                                                                     ,,                            .
     Mother's parental rights because the Child was· residing 111 care'for' nearlytwo years .and has a

     pre-adoptive fosterparent that has stabilized the Child's behaviors, and, whomtheChild likes

     and towhomthe Childis well-bonded. Moreover, the Court found that.the terminationof
     M.o.ther's.,-p�ental rights. would not be deteirnerital to the Child's health, safety&. well-beingas

     Mother does nothave a positive, healthy maternalrelationshipwith the Child,

         B •. Tbe Trial Court Properly Fotind-tba:t Termination of Mother'·s ParentalRights w-as

             in the Child's· Best Interests and That OHS Met Its· Burden Pursuant to .23 Pa.C.S.A.



     .        .
                                                                          a
     ., Other Consideradoris,:: The Court In.terminatlng' the rights-of parentshall give primary consideration to the·
      developmental, physical, andemotional needs .and wettare.of'the ctiild. The rights ·d°fa parentshef not. be terminated
     'Solely on the· basis of environmental factors suchas inadequate housing, furnishings, income, clothing, and medical
     .care iffound to be. beyond the coetrot.ofthe.perent. With respect to any petition filed pursuanrtosubsecnon
      (a)(I ),(6) or-(8), the court s_h;,d! not consider any efforts by theparent to remedy the.conditions described therein.
      whit:ll are. fir.s( in'jtia_red··s�.bs�qu·ent to the·giving·of'noth;i'of the. filing-<>( iJ1e,pcti�iori. ·




····--····----·--------------------------------
  After the trial court finds that.the statutory grounds for termination have been. satisfied, it

must then determine whether the termination of parental rights serves the best 'interests of the

child pursuant to 23 P.a.C;S.A. §2511 (b). Iii the Matter of the Adoption of C.A. W. and A.A. W�;

4.53 Pa. Super; 2f7, 683 A.2d 911, 917-18 (Pa. Super. 1996). In terminating the.rigbtsofa

parent, the Court "shall give primary consideration to the developmental; physical and emotional
needs and welfare of'the child:' 23 Pa.C.S.A. §2511 (b), "Section 251 l(b) centers fudicial inquiry

upQµ the welfare of the child rather than the fault of the parent.'' In re K.Z�S.; 946 A.2d 753 (P�.

Super. 2008). Further, '"[ o]ne major aspect of the needs and welfare analysis concerns the nature
and status of the emotional bond between parent and child. Jn re C.T. and G.T.F;, 944 A..2d 719

(Pa. Super. 2008).

        The Child was nine years old at the time of the hearing; and had been in placement for

approximately twenty months with two failed kinship placements but has since resided in pre- .

adoptive home with an appropriate caregiver. The Court relied on: the credible statement of Mr.

John Halli who testified that in hisopinion the Childwould not suffer any irreparable harm if

Mother's rights were to be involuntarily terminated, Mr. Hallbased.. his opinion upon the. fact that

Motherposes a grave threat to the Child by violatingthe.Delinquent Stay-Away and the no

telephone contact Orders that were put into place to protect the Child; and also on the fact that

the.Child does not have a healthy relationship with Mother as the Child indicated that she would

like to return home to Mother so ihat she could be sexually assaulted again by her brother, the

perpetrator of the sexual assault thatle.d to the Child'sinitial.removal and placement. In contrast,

Mr. Hall opined that the Child has positiveinteraction and a close-knit relationship with the pre'.'

adoptive foster parent and that the Child likes the pre-adoptive foster parent so much tilat the
Child's aegativebehaviors escalated when she was removed from that.fester parent ..andbriefly

placed in a· Respite Home. Addi tionally, Ms, Shannon Hawkins, whose statements this Court

found.credible, testified that the Child and Mother do not have a healthy or positive maternal.

relationship and that: the Child would not suffer any 'irreparable harm if her. parental' rights were.

terminated. Ms. Hawkins based 'her opinion on the fact that the Child does not bring up Mother

during their conversations and only mentions Mother. if the Child .is posed. a qu¢stipn. regarding

Mother. Ms. Hawkinsconcluded that it is best that 'the Child andMother not have any vlsits.as

-she is concerned withthe Child being with Mother. Lastly, Mr. Raymond Nichols, whose

        � was reliable and persuasive,
testimony                  ..
                                       opined
                                        .
                                              th;:it no positive, healthy maternal relationship.

exists between Mother and Child and that the Child would not suffer an. irreparableharmif

Mother's parental rights were. terminated. 'Mr. Nichols basedhis opinion: on having. observed

multiple visits where Mother did not protect the. Child from Fatber' s sexual advances, cursing, or

screaming; 'and also · where Mother would .not protect the Child .from the perpetrator by ·

coordinating telephone contact with the Childdespite .the no. telephonecontact order. Moreover,

Mt. Nichols explained that the Child was fearful ofher father and she feared him .so much 'that
shewouldoften defecate andor urinate .on herself before and/or after the visitswith Father, and

that 'Mother would .also be present but'tono avail. Also, Mr. Nichols based his opinion on the

fact that during the visits, the Child W@S· so fearful -of Father that she .would revert back to a very

'child-like ·��e, unable to have normal or usual discussions or'utter anything at all; yet.Mother

did nothingto.protect.the Child.

        Based upon these facts, the Court concluded. that it would be in 'the Chi Id' s: best interest

'to be adopted. Additionally, while Mother completed a parenting class, 'it is Obvious that she still

does not possess theskills necessary to provide:a safe, nurturing, loving-borue; and.to
appropriately meet and foster the developmental, physical, and emotional needs and welfare of

the Child so she is· best served. by terminating Mother's parental rights.



    C ..'The Trial Coil.rt Properly Found.that the Goal Change froin Reunification to

    Adop'tio n .was in the·Cbild' s Best· Iii terest ·and· the· ·Court's Di.spositio·n was· Best Suited to
                                                                                            -
    the Safety', Protection and·'Physical, Mental, and Moral W.elfare oftbe Chiid Pursuant to

    42·i>a�c.S.A. §6351          to .providethe Court with adequateevideoce.toevaluate
                                          .
                                                               the.parent-child reladonship between

         Mother and· the Child. The totality of the evidence�· ind uding the exhibits admitted duritjg. the
                                                                                                         ..
         trial/ supports the trial Court's conclusion that termination or the Mother's parental rights and

         goalofadoption ts ·in the· bestinterest of the Child.



         CONCLUSION,

                 Forthe foregoing reasons, the Court finds that. DHS met its burden by clear and

         convincing evidence and.respectfully requests that the. Decree and Order of June 13, 2018,

         terminating Mother, -V. Y .n. 's parental rights pursuant.to M,R. and changing the Child's

         permanency goal to adoption be AFFIRMED.



                                                             8-YTHE COURT:




                                                             DEBORAHL. CANTY, J.




        1· DH
              � Ex hi.bits numbers I through 8 were admitted into evidence atthe termination and goal change· hearingsand
        are attached hereto.




-··---·-----..··--·-------------                                                                 ----------------